DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/22 & 05/03/22 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 03/21/22 have been fully considered but they are not persuasive.
Applicant's arguments:
a)  35 U.S.C. 101 rejection: (Remarks pages 5-7)
Applicant’s argues that the Applicants respectfully disagree with the Office’s determination … At least for these reasons, any abstract idea recited in claim 1 is integrated into the practical application of contact optical microscopy-based analysis of diluted blood samples. Withdrawal of the § 101 rejections is respectfully requested.

b) 35 U.S.C. 103 rejection: (Remarks pages 8-9)
Applicant argued pages 8-9 that Ozcan et al in view of Kendall et al does not teach or suggest the feature "forming a thin film of the diluted blood sample on a surface of a contact optical microscopy sensor" recited as in amended claim 1.

Response to Arguments:
This argument is not persuasive.
a)	Examiner respectfully disagrees with the applicant's remarks and arguments that with respect to the rejection under USC 101 of claims 1-11.
In light of the Alice (Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1980 (2014)), Benson (Gottschalk v. Benson, 409 U.S. 63 (1972)), FairWaming (FairWaming IP, LLC v. latric Systems, Inc. 2015 WL 3883958 (M.D. Fla. June 24, 2015)), and Elec. Power Grp. (Elec. Power Grp., LLC v. Alstrom S.A., 830 F.3d 1350, 2016 WF 4073318, at *3 (Fed. Cir. 2016)) decisions, claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected because it recites an abstract idea as indicated in bold and underlined below:
A method comprising:
generating a diluted sample, the generating comprising mixing a small sample of blood with one or more diluents;
forming a thin film of the diluted sample on a surface of a contact optical microscopy sensor;
illuminating red blood cells within a portion of the thin film of the diluted sample using light of a predetermined wavelength;
acquiring one or more images of the diluted sample using the contact optical microscopy sensor based on the illuminating of the red blood cells within the portion of the thin film of the diluted sample;
processing the acquired one or more images of the diluted sample; and
determining a mean corpuscular hemoglobin in the red blood cells within the portion of the thin film of the diluted sample based on the processing of the acquired one or more images of the diluted sample.
The abstract idea (bold and underlined above) falls in the category of mental processes: a person could receive a relatively simple generating a diluted sample, the generating comprising mixing a small sample of blood with one or more diluents, forming a thin film of the diluted sample, illuminating red blood cells within a portion of the thin film of the diluted sample, acquiring one or more images of the diluted sample, processing the acquired one or more images of the diluted sample, and determining the red blood cells within the portion of the thin film of the diluted sample based on the processing of the acquired one or more images of the diluted sample (note that the claim does not positively recite a step where determining the red blood cells within the portion of the thin film of the diluted sample based on the processing of the acquired one or more images of the diluted sample; this limitation is just a description of the results). For a simple enough algorithm and results, a person could do all this in said person’s head easily. For the above stated reasons, the bold and underlined parts of claim 1 shown above have been considered as mental processes.

The above judicial exception is not integrated into a practical application for the following reasons:
Claim 1 recites additional elements that includes: “contact optical microscopy-based microspectrometry”, “mean corpuscular hemoglobin", “mean corpuscular volume”, "red blood cell concentration", and “background pixel values”.
The claimed additional elements, the contact optical microscopy-based microspectrometry, the mean corpuscular hemoglobin, the mean corpuscular volume, the red blood cell concentration, and the background pixel values, does not make the claim a practical application because they are performing to recite at a high level of generality and generic computer functions or software routinely used in generic computer components or software in the claim. (They may also be considered as an abstract idea because, in this instance it functions to describe the data.)
The additional elements further include the contact optical microscopy-based microspectrometry, the mean corpuscular hemoglobin, the mean corpuscular volume, the red blood cell concentration, and the background pixel values, all of which can be implemented as generic computer components which are merely used as tools to perform the abstract idea (see MPEP § 2106.05(f)).
There is no particular machine (discounting the generic computer components) applying the abstract idea (see MPEP § 2106.05(b)), and there is no real-world transformation in the claim (see MPEP § 2106.05(c)).
The remaining consideration is whether the claim constitutes an improvement to a particular technology (see MPEP § 2106.05(a)) or whether it just generally links the abstract idea to a particular technological environment or field-of-use (see MPEP § 2106.05(h)). The claim is generally in the field of method of determining the red blood cells within the portion of the thin film of the diluted sample. However, no evidence is provided to show that a particular technological process is being improved.
The claim doesn’t recite any details of what the algorithm/formula does, how determining results are obtained or an indication of them, or what is being done with the results at the end.
The underlying process that is supposed to be improved is not stated in this claim. It is not clear what the purpose of the claim is what is expected to be achieved.
For reasons stated above, it has been determined that claim 1 is directed to an abstract idea/ judicial exception with additional generic computer elements, and the generically recited additional computer elements do not add a meaningful limitation to the abstract idea/judicial exception because they amount to simply implementing the abstract idea/judicial exception on a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered separately and in combination, do not add significantly more (also known as an “inventive concept”) to the exception. The rationale detailed in the above paragraphs apply mutatis mutandis. Generating, performing, acquiring, processing, and determining data are all well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

b) It is respectfully pointed out to applicant that, as stated in the previous Office action, Ozcan et al in view of Kendall et al discloses clearly the claimed language of the present invention recited as in claim 1 with feature "forming a thin film of the diluted blood sample on a surface of a contact optical microscopy sensor” as recited in amended claim 1 (see below OA).
In this case, the Office respectfully submits that Ozcan et al teaches clearly the claimed language as recited in amended claim 1 as following:
A microscopy system (10 @ figures 1-2 and paragraph [0019]-[0029]: e.g., FIG. 2 is a schematic representation of components of incoherent lensfree cell holography and microscopy system according to one embodiment) comprising a sample 12 is placed above the imaging sensor array 16 (paragraph [0049]), wherein the system is forming a thin film (microscope slide or a microfluidic device such as sample holder [14 @ figure 2]) of the diluted blood sample (12 @ figures 1-2 and paragraphs [0035] and [0049]: e.g., the sample 12 is placed above the imaging sensor array 16. The sample 12 may be loaded onto or into the sample holder 14 such as a microscope slide or a microfluidic device holding a sample such as whole blood, urine, sweat, saliva etc.) on a surface of a contact optical microscopy sensor (imaging sensor array [16 @ figure 2]). Therefore, Ozan et al’s limitation is met the claimed invention.
Therefore, it is respectfully pointed out to applicant that, as stated in the previous Office action, does disclose the claimed invention.
For the reasons set forth above the arguments, it is believed that the rejection of the claims 1-11 under a double patenting, 35 USC 101 and 103 is proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to an abstract idea for performing mentally a method for acquiring one or more images of the diluted sample based on the illuminating of the red blood cells within the portion of the thin film of the diluted sample; processing the acquired one or more images of the diluted sample; determining a mean corpuscular hemoglobin in the red blood cells within the portion of the thin film of the diluted sample based on the processing of the acquired images of the dilute sample and thus an abstract idea.
The steps of acquiring, processing, and determining, recited in claims 1-11, describe the concept of performing mental processing by software or by concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which corresponds to concepts identified as abstract ideas by the courts (e.g., a mathematical formula for calculating an alarm limit, Parker v. Flock, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); More recent opinions of the Supreme Court, however, have affirmatively characterized mathematical relationships and formulas as abstract ideas. See, e.g., Alice Corp, Pty. Ltd. V. CLS Bank Inti, 134 S. Ct. 2347, 2355,110 USPQ2d 1978,1981 (describing Flock as holding "that a mathematical formula for computing ‘alarm limits' in a catalytic conversion process was also a patent-ineligible abstract idea."); Bilski v. Kappas, 561 U.S. 593, 811-12, 95 USPQ2d 1001,1010 (noting that the claimed "concept of hedging, described in claim 1 and reduced to a mathematical formula in claim 4, is an unpatentable abstract idea, just like the algorithms at issue in Benson and Flook"; calculating the difference between local and average data values. In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982); An example of a case identifying a concept relating to a mathematical relationship or formula as a judicial exception is Diamond v. Diehr, 450 U.S. 175, 209 USPQ1 (1981). These steps of acquiring one or more images of the diluted sample based on the illuminating of the red blood cells within the portion of the thin film of the diluted sample; processing the acquired one or more images of the diluted sample; determining a mean corpuscular hemoglobin in the red blood cells within the portion of the thin film of the diluted sample based on the processing of the acquired images of the dilute sample ([data processing and not significantly more than the abstract idea. See Benson, FairWamina, and Elec. Power Grp.]). These acquiring, processing, and determining step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor or optical microscopy sensor”, nothing in the claim element precludes the step from practically being performed mental processing by software or by concepts performed in the human mind. For example, but for the “by a processor or optical microscopy sensor” language, the claim encompasses the user manually acquiring one or more images of the diluted sample based on the illuminating of the red blood cells within the portion of the thin film of the diluted sample; processing the acquired one or more images of the diluted sample; determining a mean corpuscular hemoglobin in the red blood cells within the portion of the thin film of the diluted sample based on the processing of the acquired images of the dilute sample. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. Therefore, the claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a whole do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “contact optical microscopy-based microspectrometry”, “mean corpuscular hemoglobin", “mean corpuscular volume”, "red blood cell concentration", and “background pixel values” recited at a high level of generality and are recited as performing generic computer functions or software routinely used in computer applications. Generic computer components or software (acquiring one or more images of the diluted sample based on the illuminating of the red blood cells within the portion of the thin film of the diluted sample; processing the acquired one or more images of the diluted sample; determining a mean corpuscular hemoglobin in the red blood cells within the portion of the thin film of the diluted sample based on the processing of the acquired images of the dilute sample) recited as performing generic computer functions that are well- understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (data processing and not significantly more than the abstract idea. See Benson, FairWamina, and Elec. Power Grp.).
Claims 2-11, which are dependent on the rejection claim 1, and includes all the limitations of claim 1. Therefore, claims 2-11 recite the same abstract idea as claim 1. The claim recites the additional limitations that amounts to extending the abstract idea and do not add any meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. When considered both individually and as a whole do not amount to significantly more than the abstract idea.
Claims, which are dependent from rejected claims inherit the problem of these claims, and are therefore also rejected under 35 U.S.C. 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,502,666. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitation of claims 1-20 of U.S. Patent No. 10,502,666 is anticipated to claims 1-11 of the Present Invention.
Regarding claim 1; the claim 1 lines 1-20 and claim 2 lines 1-3 of U.S. Patent No. 10,502,666 discloses all features in the claimed invention.
Regarding claim 2; the claim 2 lines 1-3 of U.S. Patent No. 10,502,666 discloses all features in the claimed invention.
Regarding claim 3; the claim 3 lines 1-8 of U.S. Patent No. 10,502,666 discloses all features in the claimed invention.
Regarding claim 4; the claim 4 lines 1-5 of U.S. Patent No. 10,502,666 discloses all features in the claimed invention.
Regarding claim 5; the claim 5 lines 1-3 of U.S. Patent No. 10,502,666 discloses all features in the claimed invention.
Regarding claim 6; the claim 1 lines 7-11 of U.S. Patent No. 10,502,666 discloses all features in the claimed invention.
Regarding claim 8; the claim 7 lines 1-9 of U.S. Patent No. 10,502,666 discloses all features in the claimed invention.
Regarding claim 9; the claim 8 lines 1-3 of U.S. Patent No. 10,502,666 discloses all features in the claimed invention.
Regarding claim 10; the claim 9 lines 1-2 of U.S. Patent No. 10,502,666 discloses all features in the claimed invention.
Regarding claim 11; the claim 10 lines 1-4 of U.S. Patent No. 10,502,666 discloses all features in the claimed invention.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,502,666 in view of Chapoulaud (US 2004/0136593).
Regarding claim 7; the claim 6 lines 1-9 of U.S. Patent No. 10,502,666 discloses all features in the claimed invention.
The claim 6 lines 1-9 of U.S. Patent No. 10,502,666 discloses all features in the claimed invention except for estimating a background pixel value for each pixel within each of the respective acquired images. However, Chapoulaud teaches that it is known in the art to provide estimating a background pixel value for each pixel within each of the respective acquired images (claim 12: e.g., each of the background electronic images is formed of a plurality of background pixels each corresponding in location to one of the background level pixels and each having a pixel value, and wherein N is a positive integer; and generating each one of the background level pixels by calculating a median value of the pixel values for the background pixels corresponding to the one background level pixel) . It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the claim 6 lines 1-9 of U.S. Patent No. 10,502,666ith limitation above as taught by Chapoulaud for the purpose of operating with a lower threshold for distinguishing between background pixels and pixels that accurately reflect the particle edges.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ozcan et al (US 2012/0218379) in view of Kendall et al (US 2011/0151502).
Regarding claim 1; Ozcan et al discloses a method comprising:
generating a diluted sample (12 @ figures 1-2 and paragraph [0035]: e.g., the sample 12 may include blood, sweat, sputum, mucus, or even environmental samples (e.g., water from a lake or stream)), the generating comprising mixing a small sample of blood with one or more diluents (paragraph [0035]: e.g., red blood cells as the sample, a blood sample may be diluted with either 1x phosphate buffered solution (PBS) or Blood Bank Saline (e.g., Fisher brand, Blood Bank Saline, Fisher Scientific));
forming a thin film (microscope slide or a microfluidic device such as sample holder [14 @ figure 2]) of the diluted blood sample (12 @ figures 1-2 and paragraphs [0035] and [0049]: e.g., the sample 12 is placed above the imaging sensor array 16. The sample 12 may be loaded onto or into the sample holder 14 such as a microscope slide or a microfluidic device holding a sample such as whole blood, urine, sweat, saliva etc.) on a surface of a contact optical microscopy sensor (imaging sensor array [16 @ figure 2] and paragraph [0049]: e.g., the sample 12 is placed above the imaging sensor array 16. The sample 12 may be loaded onto or into the sample holder 14 such as a microscope slide or a microfluidic device holding a sample such as whole blood, urine, sweat, saliva etc.);
illuminating red blood cells (paragraph [0035]: e.g., red blood cells as the sample) within a portion of the thin film (14 @ figure 2) of the diluted sample (12 @ figure 2) using light of a predetermined wavelength of a light source (24 @ figure 2 and paragraph [0038]: e.g., the illumination source 24 is preferably an incoherent or partially incoherent light source. Light emitting diodes (LEDs) are one example of a light source 24 that can be used as the illumination source 24);
acquiring one or more images of the diluted sample (12 @ figure 2) using the contact optical microscopy sensor (imaging sensor array [16 @ figure 2]) based on the illuminating of the red blood cells (paragraph [0035]: e.g., red blood cells as the sample) within the portion of the thin film (14 @ figure 2) of the diluted sample (12 @ figure 2) by the imaging sensor array (16 @ figure 2) 
couple to a computer (26 @ figure 2); and
processing the acquired one or more images of the diluted sample (figures 6a-6k and 7a1 -7c6
and 12-14) by the (26 @ figure 2 and paragraph [0039]: e.g., the system 10 in conjunction several additional components. In one embodiment, a computer 26 such as a laptop, desktop, or the like is operatively connected to the system 10 such that images (e.g., image frames) are transferred from the imaging sensor array 16 to the computer 26 for data acquisition and image processing). See figures 1-14
Ozcan et al discloses all of feature of claimed invention except for determining a mean corpuscular hemoglobin in the red blood cells within the portion of the thin film of the diluted sample
based on the processing of the acquired one or more images of the dilute sample. However, Kendall et al teaches that it is known in the art to provide determining a mean corpuscular hemoglobin (paragraphs [0023]-[0024], [0045], and [0073]: e.g., The absorbance of each red cell with respect to hemoglobin content permits derivation of a cell by cell and mean hemoglobin content (mean cell hemoglobin MCH) as well as hemoglobin concentration (mean cell hemoglobin concentration). By measurement of absorbance (or optical density}, the concentration of hemoglobin of the entire slide can be determined. The quantity of hemoglobin in each of the red blood cells (or a statistically significant number of the red blood cells) in the desired area for measurement can be measured. This measurement provides the amount of hemoglobin per red blood cell, or hemoglobin content (CH). A mean value can then be calculated (MCH)) in the red blood cells (abstract and paragraph [0073]) within the portion of the thin film of the diluted sample (abstract and paragraphs [0004] and [0041]: e.g., the dispensing of a known volume of a sample of whole blood onto a slide) based on the processing of the acquired one or more images of the dilute sample (abstract and paragraphs [0004] and [0041]: e.g., the dispensing of a known volume of a sample of whole blood onto a slide).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Ozcan et al with determining a mean corpuscular hemoglobin in the red blood cells within the portion of the thin film of the diluted sample based on the processing of the acquired images of the dilute sample as taught by Kendall et al for the purpose of higher resolution with high power image so that counting of the various of blood cells.
Regarding claim 2; Ozcan et al discloses all of feature of claimed invention except for forming the thin film comprises the thin film between a transparent chamber lid and the surface of the contact optical microscopy sensor. However, Kendall et al teaches that it is known in the art to provide the thin film (thin blood smear [22b @ figure 2B]) between a transparent chamber lid (24 @ figure 2A-2B) and the surface of the contact optical microscopy sensor (microscope slide [20 @ figures 2A-2B). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Ozcan et al with limitation above as taught by Kendall et al for the purpose of higher resolution with high power image so that counting of the various of blood cells.
Regarding claim 5; Ozcan et al discloses all of feature of claimed invention except for the one or more images of the diluted sample that are acquired include image features of at least one hundred red blood cells. However, Kendall et al teaches that it is known in the art to provide the one or more images of the diluted sample that are acquired include image features of at least one hundred red blood cells  (paragraph [0004] and [0083]: e.g., system determines that that are 75,000,000 red blood cells in the area identified as being suitable for recording and counting blood cells, the count of red blood cells for that sample of blood would be 75,000,000 per 15 microliters, or 5,000,000 red blood cells per microliter). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Ozcan et al with limitation above as taught by Kendall et al for the purpose of higher resolution with high power image so that counting of the various of blood cells.
Regarding claim 9; Ozcan et al discloses all of feature of claimed invention except for the acquired one or more images include at least a statistically significant number of the red blood cells in the diluted sample. Kendall et al teaches that it is known in the art to provide the acquired one or more images include at least a statistically significant number of the red blood cells in the diluted sample (paragraphs [004[0081], and [0083]). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Ozcan et al with limitation above as taught by Kendall et al for the purpose of higher resolution with high power image so that counting of the various of blood cells.
Regarding claim 11; Ozcan et al discloses generating a diluted sample (12 @ figure 2) comprises generating a diluted sample based on mixing the sample of blood (paragraph [0035]) with a diluent such that the mixing results in sphering of the red blood cells (figures 13b and 14) within the diluted sample (12 @ figure 2).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ozcan et al in view of Kendall et al as applied to claim 2 above, and further in view of Gulari et al (US 2014/0268319).
Regarding claim 3; Ozcan et al in view of Kendall et al combination discloses all of feature of claimed invention except for forming a thin film between the lid and the surface of the contact optical microscopy sensor comprises: placing the diluted sample on the surface of the contact optical microscopy sensor; and lowering the transparent chamber lid to a predetermined height determined by a spacer. However, Gulari et al teaches that it is known in the art to provide forming a thin film (24 @ figure 1B) between the lid (18 @ figure 1B) and the surface of the contact optical microscopy sensor (22 @ figure 1B) comprises: placing the diluted sample (24 @ figure 1B) on the surface of the contact optical microscopy sensor (22 @ figure 1B); and lowering the transparent chamber lid (18 @ figure 1B) to a predetermined height determined by a spacer (20 @ figure 1B). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Ozcan et al with limitation above as taught by Gulari et al for the purpose of monitoring accuracy of many diseases such as sickle-cell disease, malaria, and tuberculosis.
Regarding claim 4; Ozcan et al in view of Kendall et al combination discloses all of feature of claimed invention except for the magnitude of the predetermined height is configured such that lowering of the transparent chamber lid onto the surface of the contact optical microscopy sensor (i) constrains the red blood cells to lie within a broadest dimension of the red blood cells parallel to the surface of the contact optical microscopy sensor, and (ii) does not result in structural damage to the red blood cells. However, Gulari et al teaches that it is known in the art to provide the magnitude of the predetermined height (20 @ figure 1B) is configured such that lowering of the transparent chamber lid (18 @ figure 1B) onto the surface of the contact optical microscopy sensor (22 @ figure 1B and 4A- 4B); (i) constrains the red blood cells to lie within a broadest dimension of the red blood cells parallel to the surface of the contact optical microscopy sensor (figures 4A-4B and 5-6), and (ii) does not result in structural damage to the red blood cells (paragraph [0011]: e.g., When a sample of blood is spread to form a blood smear, the volume of blood used to form the blood smear cannot be sufficiently controlled to a point where an accurate estimate of the volume of blood can be made, with the result that the absolute number of cells present in the blood smear cannot be determined). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Ozcan et al with limitation above as aught by Gulari et al for the purpose of monitoring accuracy of many diseases such as sickle-cell disease, malaria, and tuberculosis.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ozcan et al in view of Kendall et al as applied to claim 1 above, and further in view of Johnson (US Patent No. 8,457,440).
Regarding claim 7; Ozcan et al discloses all of feature of claimed invention except for processing the acquired images of the diluted sample comprises: estimating a background pixel value for each pixel within each of the respective acquired images; segmenting one or more regions within the respective acquired images that each contain exactly one red blood cell; and calculating the mean corpuscular hemoglobin based on the one or more segmented regions within the respective acquired images. However, Kendall et al teaches that it is known in the art to provide estimating a background pixel value (paragraph [0083]: reference pixel) for each pixel within each of the respective acquired images (figure 4); segmenting one or more regions within the respective acquired images that each contain exactly one red blood cell (figures 4 and 6A-6C); and calculating the mean corpuscular hemoglobin based on the one or more segmented regions within the respective acquired images (paragraphs [0073] and [0083]). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Ozcan et al with limitation above as taught by Kendall et al for the purpose of higher resolution with high power image so that counting of the various of blood cells.
Ozcan et al in view of Kendall et al combination discloses all of feature of claimed invention except for estimating a background pixel value for each pixel within each of the respective acquired images. However, Johnson teaches that it is known in the art to provide estimating a background pixel value for each pixel within each of the respective acquired images (col.5 lines 58-65: e.g., The two dimensional matrix of the absolute values for each pixel in the background image ABS (BG (x,y)) is used to calculate a mean or average pixel magnitude for each line in the background image BG, in step 220. This generates a one dimensional array: BGLine ({y). The pixel values held in BGLine (y) are termed composite pixel values because they are calculated based on multiple pixel values from the corresponding line in the background image). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Ozcan et al with limitation above as taught by Johnson for the purpose of correcting sample image based on the phase of the pixel values and the magnitude of the composite pixel values from magnitudes of the pixel values in the sample image.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ozcan et al in view of Kendall et al as applied to claim 2 above, and further in view of Buckley (US 2010/0233191).
Regarding claim 10; Ozcan et al in view of Kendall et al combination discloses all of feature of claimed invention except for at least one of the one or more diluents comprises a nitrite. However, Buckley teaches that it is known in the art to provide at least one of the one or more diluents comprises a nitrite (paragraphs [00257] and [0326]). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Ozcan et al with limitation above as taught by Buckley for the purpose of reducing immunogenicity and improving the half-life of therapeutic proteins in the various modification.

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method comprising all the specific elements with the specific combination including the predetermined wavelength comprises a wavelength that corresponds to a wavelength within the absorbance band of a form of hemoglobin with the highest extinction coefficient of that form of hemoglobin in set forth limitation of claim 6.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method comprising all the specific elements with the specific combination including the generated diluted sample: has an isotonicity that is substantially equal to an isotonicity of red blood cells; has coagulation properties such that the generated diluted sample is less likely to coagulate compared to coagulation properties of red blood cells; and maintains a predetermined pH level of the generated diluted sample in set forth limitation of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Berndt (US 2013/0008401) discloses the field of quantitative microspectroscopy, and in particular to a method for calibrating a sample analyzer to obtain a more precise HCT value.
2) Lin (US Pat. No. 7,088,116) discloses apparatus and method for characterization and micromanipulation of particles or biomolecules in an electrolyte solution.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 18, 2022


						/SANG H NGUYEN/                                                                            Primary Examiner, Art Unit 2886